DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
	The response filed on 4/14/2022 is in conformance with the Office’s rules and regulations regarding claim amendments. 
Claim Objections
Claims 1 and 17 are objected to because of the following informalities:  
Claim 1 recites “the capsule or configured to” in lines 2-3 and should recite --the capsule is configured to--;
Claim 1 recites “activates compartments” in line 10 and should recite --activates one or more compartments--; and
Claim 17 recites “compartments that was” in line 3 and should recite --compartments that were--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

No claim limitation is interpreted under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-8, 12-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Amoako-Tuffour et al. (US 2015/0011874 A1) (Amoako-Tuffour)(previously cited), in view of Aoki et al. (US 2009/0253999 A1)(Aoki)(previously cited), and further in view of Ishihara (US 9,265,409 B2)(Ishihara).
In Regards to Claim 1: Amoako-Tuffour teaches a capsule (see Amoako-Tuffour Figure 1, element 10) for traversing a gastrointestinal tract (see Amoako-Tuffour paragraph [0005] “ingestible medical device for performing at least one of collecting samples and distributing substances within the GI tract of a body”), comprising: one or more compartments (see Amoako-Tuffour Figure 1, element 18 and paragraph [0051] “one or more chambers 18”) configured to sample an environment surrounding the capsule (see Amoako-Tuffour paragraph [0051] “environmental monitoring”) configured to deliver content to the environment surrounding the capsule (see Amoako-Tuffour paragraph [0051] “substance delivery”); an internal controller (see Amoako-Tuffour paragraph [0065] “ingestible medical device 10 includes an end closure 30, and electronic components embedded on a main printed circuit board (PCB) 32 including a communication subsystem having communication peripherals 34 and a transceiver 36, a main microcontroller (i.e. processor) 38”) configured to activate the one or more compartments to sample or deliver (see Amoako-Tuffour paragraph [0096] “The main microcontroller 38 generally controls the operation of the ingestible medical device 10”); a tracking system configured to identify a location of the capsule (see Amoako-Tuffour Figure 4, element 206 and paragraphs [0149]-[0151]); wherein the internal controller activates a compartment responsive to the location of the capsule in the gastrointestinal tract (see Amoako-Tuffour paragraphs [0052] and [0149]-[0151]); but is silent to wherein the capsule includes an imaging system that uses radiation to produce images and activates compartments from the one or more compartments responsive to analyzing the images in real-time.
Aoki teaches a medical capsule (see Aoki: Abstract “capsule medical apparatus” wherein the capsule includes an imaging system (see Aoki paragraph [0055] “an imaging unit 21” and paragraph [0067] “control unit 26 controls…the imaging unit 21, the signal processor 22, the biopsy mechanism 23, the photosensor 24, and the communication unit 25”) and activates compartments responsive to analyzing images in real-time (see Aoki paragraph [0065];the communication unit 25, within the capsule, communicates with the communication unit 3, outside the subject, to wirelessly transmit “the in-vivo images of the subject 1 to the outside under the control by the control unit…the communication unit 25 receives the image signal generated by the signal processor 22, performs a predetermined modulating process on the image signal to generate a wireless signal including the image signal, and transmits the generated wireless signal to the outside” and paragraph [0072] “When the capsule medical apparatus 2 in the subject 1 reaches the site to be examined, the user operates the input unit 8 while referring to the in-vivo images and the current positional information displayed on the display unit 4 to instruct the capsule medical apparatus 2 in the subject 1 to obtain a tissue”; the obtaining of a tissue includes activation of compartment housing unit 23a). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the capsule for traversing the gastrointestinal tract as taught by Amoako-Tuffour with the imaging unit of Aoki in order to capture in-vivo images of the subject (see Aoki paragraph [0057]). Amoako-Tuffour, as modified by Aoki is silent to an imaging system that uses radiation to produce images. 
Ishihara teaches a capsule medical device (see Ishihara: Abstract) that comprises an imaging system that uses radiation to produce images (see Ishihara Column 5, lines 3-20).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the capsule for traversing the gastrointestinal tract as taught by Amoako-Tuffour, as modified by Aoki, with the imaging capturing element of Ishihara in order to capture a sharp image of a region (see Ishihara: Column 3, line 54). 
In Regards to Claim 2: Amoako-Tuffour teaches a capsule (see Amoako-Tuffour Figure 1, element 10) for traversing the gastrointestinal tract (see Amoako-Tuffour paragraph [0005] “ingestible medical device for performing at least one of collecting samples and distributing substances within the GI tract of a body”) wherein the internal controller activates the one or more compartments responsive to instructions from an external controller (see Amoako-Tuffour paragraph [0072] “small PCB segment 1404a can include a programming terminal 1414 for receiving operating instructions from an external device, such as the base station”).
In Regards to Claim 3: Amoako-Tuffour teaches a capsule (see Amoako-Tuffour Figure 1, element 10) for traversing the gastrointestinal tract (see Amoako-Tuffour paragraph [0005] “ingestible medical device for performing at least one of collecting samples and distributing substances within the GI tract of a body”) wherein the internal controller is configured to activate subsequent compartments from the one or more compartments responsive to sampling results received from another of the one or more compartment that was previously activated (see Amoako-Tuffour paragraphs [0054] and [0063]).
In Regards to Claim 4: Amoako-Tuffour teaches a capsule (see Amoako-Tuffour Figure 1, element 10) for traversing the gastrointestinal tract (see Amoako-Tuffour paragraph [0005] “ingestible medical device for performing at least one of collecting samples and distributing substances within the GI tract of a body”) wherein the internal controller activates multiple compartments of the one or more compartments simultaneously (see Amoako-Tuffour paragraph [0061]).
In Regards to Claim 6: Amoako-Tuffour teaches a capsule (see Amoako-Tuffour Figure 1, element 10) for traversing the gastrointestinal tract (see Amoako-Tuffour paragraph [0005] “ingestible medical device for performing at least one of collecting samples and distributing substances within the GI tract of a body”), wherein all of the one or more compartments are sampling compartments or all of the one or more compartments are delivery compartments (see Amoako-Tuffour paragraph [0005] “at least one chamber to obtain the collected sample or release the substance to be distributed”; it is clear that if there is one compartment, then all of the compartments would be of the sampling type or of the delivery type).
In Regards to Claim 7: Amoako-Tuffour teaches a capsule (see Amoako-Tuffour Figure 1, element 10) for traversing the gastrointestinal tract (see Amoako-Tuffour paragraph [0005] “ingestible medical device for performing at least one of collecting samples and distributing substances within the GI tract of a body”), wherein some of the one or more compartments are sampling compartments and some are delivery compartments (see Amoako-Tuffour paragraph [0063] “some of the chambers 18 being empty and some of the chambers 18 carrying at least one reagents”).
In Regards to Claim 8: Amoako-Tuffour teaches a capsule (see Amoako-Tuffour Figure 1, element 10) for traversing the gastrointestinal tract (see Amoako-Tuffour paragraph [0005] “ingestible medical device for performing at least one of collecting samples and distributing substances within the GI tract of a body”), wherein the capsule is protected by a shell (see Amoako-Tuffour paragraph [0057] “chamber closure”) with shell slots to serve as inlets or outlets for the capsule, wherein the one or more compartments have compartment slots (see Amoako-Tuffour paragraph [0057] “chamber opening 22”) to serve as inlets or outlets from the one or more compartments, and wherein the one or more compartments are rotatable relative to the shell and are activated by aligning the compartment slot with the shell slot (see Amoako-Tuffour paragraph [0057] “If the chamber enclosure 20 has not rotated one revolution, the chamber enclosure 20 may continue to rotate in the same direction in order to align the access port 24 with another chamber opening 22 depending if the ingestible medical device 10 has been configured to perform another operation (i.e. sampling or distribution)”).
In Regards to Claim 12: Amoako-Tuffour teaches a capsule (see Amoako-Tuffour Figure 1, element 10) for traversing the gastrointestinal tract (see Amoako-Tuffour paragraph [0005] “ingestible medical device for performing at least one of collecting samples and distributing substances within the GI tract of a body”), wherein the one or more compartments are configured to be activated to sample or deliver multiple times (see Amoako-Tuffour paragraph [0054] “the chamber enclosure 20 can rotate in a bidirectional motion before completing one revolution and/or perform multiple revolutions during one usage of the ingestible medical device 10 so that at least one chamber opening 22 is exposed multiple times”).
In Regards to Claim 13: Amoako-Tuffour teaches a capsule (see Amoako-Tuffour Figure 1, element 10) for traversing the gastrointestinal tract (see Amoako-Tuffour paragraph [0005] “ingestible medical device for performing at least one of collecting samples and distributing substances within the GI tract of a body”), but is silent to wherein the one or more compartments include a piston to push content out of the one or more compartment.
Aoki teaches a medical capsule (see Aoki: Abstract “capsule medical apparatus includes a tissue obtaining unit that obtains a tissue from a body site of a subject”) wherein the one or more compartments (see Aoki Figure 2, element 23) include a piston to push content out of the one or more compartment (see Aoki paragraph [0061] “the drive unit 32b, for example, an actuator” and paragraph [0068] “the control unit 26 sends the control signal for the series of obtaining operations to the drive unit 23b to cause the obtaining unit 23a to perform the series of obtaining operations again. In other words, the control unit 26 causes the biopsy mechanism 23 to repeatedly perform the series of obtaining operations until a tissue is successfully obtained”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the capsule for traversing the gastrointestinal tract as taught by Amoako-Tuffour with the drive unit of Aoki in order to collect and release a sample from the capsule (see Aoki paragraph [0084]). 
In Regards to Claim 14: Amoako-Tuffour teaches a capsule (see Amoako-Tuffour Figure 1, element 10) for traversing the gastrointestinal tract (see Amoako-Tuffour paragraph [0005] “ingestible medical device for performing at least one of collecting samples and distributing substances within the GI tract of a body”), wherein the one or more compartments are initialized with a vacuum to pull in content for sampling.
Aoki teaches a medical capsule (see Aoki: Abstract “capsule medical apparatus includes a tissue obtaining unit that obtains a tissue from a body site of a subject”) wherein the one or more compartments (see Aoki Figure 2, element 23) are initialized with a vacuum to pull in content for sampling (see Aoki paragraph [0092] and Figures 7 and 8, element 33b). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the capsule for traversing the gastrointestinal tract as taught by Amoako-Tuffour with the vacuum of Aoki in order to “suck a part of the body site into the housing unit” (see Aoki paragraph [0090]).
In Regards to Claim 15: Amoako-Tuffour teaches a method of sampling a gastrointestinal tract or delivering content to the gastrointestinal tract, comprising: ingesting a capsule (see Amoako-Tuffour paragraph [0042] “an ingestible medical device 10”) with one or more compartments (see Amoako-Tuffour Figure 1, element 18 and paragraph [0051] “one or more chambers 18”) configured to sample an environment surrounding the capsule (see Amoako-Tuffour paragraph [0051] “environmental monitoring”) or configured to deliver content to the environment surrounding the capsule (see Amoako-Tuffour paragraph [0051] “substance delivery”); tracking a location of the capsule in real-time with a tracking system configured to identify the location of the capsule (see Amoako-Tuffour Figure 4, element 206 and paragraphs [0149]-[0151]); notifying an internal controller the identified location of the capsule (see Amoako-Tuffour Figure 1, element 38 and paragraph [0065]); -15-WO 2019/008565PCT/IL2018/050623activating the one or more compartments to sample or deliver responsive to the location in the gastrointestinal tract (see Amoako-Tuffour paragraphs [0052] “for collecting, at targeted locations, samples of the contents in the GI…and/or for delivering substances stored in the chambers 18 to targeted locations within the body” and paragraphs [0149]-[0151]); but is silent to wherein the capsule includes an imaging system that uses radiation to produce images and activates compartments from the one or more compartments responsive to analyzing the images in real-time.
Aoki teaches a medical capsule (see Aoki: Abstract “capsule medical apparatus” wherein the capsule includes an imaging system (see Aoki paragraph [0055] “an imaging unit 21” and paragraph [0067] “control unit 26 controls…the imaging unit 21, the signal processor 22, the biopsy mechanism 23, the photosensor 24, and the communication unit 25”) and activates compartments responsive to analyzing images in real-time (see Aoki paragraph [0065];the communication unit 25, within the capsule, communicates with the communication unit 3, outside the subject, to wirelessly transmit “the in-vivo images of the subject 1 to the outside under the control by the control unit…the communication unit 25 receives the image signal generated by the signal processor 22, performs a predetermined modulating process on the image signal to generate a wireless signal including the image signal, and transmits the generated wireless signal to the outside” and paragraph [0072] “When the capsule medical apparatus 2 in the subject 1 reaches the site to be examined, the user operates the input unit 8 while referring to the in-vivo images and the current positional information displayed on the display unit 4 to instruct the capsule medical apparatus 2 in the subject 1 to obtain a tissue”; the obtaining of a tissue includes activation of compartment housing unit 23a).It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the capsule for traversing the gastrointestinal tract as taught by Amoako-Tuffour with the imaging unit of Aoki in order to capture in-vivo images of the subject (see Aoki paragraph [0057]). Amoako-Tuffour, as modified by Aoki is silent to an imaging system that uses radiation to produce images. 
Ishihara teaches a capsule medical device (see Ishihara: Abstract) that comprises an imaging system that uses radiation to produce images (see Ishihara Column 5, lines 3-20).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the capsule for traversing the gastrointestinal tract as taught by Amoako-Tuffour, as modified by Aoki, with the imaging capturing element of Ishihara in order to capture a sharp image of a region (see Ishihara: Column 3, line 54). 
In Regards to Claim 16: Amoako-Tuffour teaches a method, wherein the internal controller (see Amoako-Tuffour Figure 1, element 38 and paragraph [0065]); activates the one or more compartments responsive to instructions from an external controller (see Amoako-Tuffour paragraph [0072] “small PCB segment 1404a can include a programming terminal 1414 for receiving operating instructions from an external device, such as the base station”).
In Regards to Claim 17: Amoako-Tuffour teaches a method wherein the internal controller (see Amoako-Tuffour Figure 1, element 38 and paragraph [0065]) is configured to activate subsequent compartments from the one or more compartment responsive to sampling results received from another of the one or more compartments that were previously activated (see Amoako-Tuffour paragraphs [0054] and [0063]).
In Regards to Claim 18: Amoako-Tuffour teaches a method wherein the internal controller (see Amoako-Tuffour Figure 1, element 38 and paragraph [0065]) activates multiple compartments of the one or more compartments simultaneously (see Amoako-Tuffour paragraph [0061] “medical device 10 may be configured to perform a controlled release of the substances in the different chambers 18 at the same time”).
In Regards to Claim 20: Amoako-Tuffour teaches a method (see Amoako-Tuffour paragraph [0005] “ingestible medical device for performing at least one of collecting samples and distributing substances within the GI tract of a body”), wherein the capsule is protected by a shell (see Amoako-Tuffour paragraph [0057] “chamber closure”) with shell slots to serve (see Amoako-Tuffour paragraph [0057] “chamber opening 22”) as inlets or outlets for the capsule, wherein the one or more compartments have compartment slots to serve as inlets or outlets from the one or more compartments, and wherein the one or more compartments are rotatable relative to the shell and are activated by aligning the compartment slot with the shell slot (see Amoako-Tuffour paragraph [0057] “If the chamber enclosure 20 has not rotated one revolution, the chamber enclosure 20 may continue to rotate in the same direction in order to align the access port 24 with another chamber opening 22 depending if the ingestible medical device 10 has been configured to perform another operation (i.e. sampling or distribution)”).
Claims 5 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Amoako-Tuffour et al. (US 2015/0011874 A1) (Amoako-Tuffour) (previously cited), in view of Aoki et al. (US 2009/0253999 A1)(Aoki)(previously cited), and further in view of Ishihara (US 9,265,409 B2)(Ishihara), and further in view of Simberg et al. (US 2014/0288398 A1)(Simberg)(previously cited). 
In Regards to Claim 5: Amoako-Tuffour teaches a capsule (see Amoako-Tuffour Figure 1, element 10) for traversing the gastrointestinal tract (see Amoako-Tuffour paragraph [0005] “ingestible medical device for performing at least one of collecting samples and distributing substances within the GI tract of a body”) with an internal controller (see Amoako-Tuffour paragraph [0065] “ingestible medical device 10 includes an end closure 30, and electronic components embedded on a main printed circuit board (PCB) 32 including a communication subsystem having communication peripherals 34 and a transceiver 36, a main microcontroller (i.e. processor) 38”), but is silent to wherein the internal controller receives information from the one or more compartments that sample the environment relating to a type and/or count of bacteria surrounding the compartment.
Simberg teaches devices for the detection of biomarkers in the gastrointestinal tract (see Simberg: Abstract “capsules…for the detection and isolation of biomarkers”) wherein the one or more compartments sample the environment relating to a type and/or count of bacteria surrounding the compartment (see Simberg paragraphs [0074]-[0077] “testing for or detecting or measuring the presence of, or the amount of…a bacteria”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the capsule for traversing the gastrointestinal tract as taught by Amoako-Tuffour with the measuring the presence of bacteria of Simberg in order to “diagnose the presence of an infectious or exogenous agent such as a…bacteria” (see Simberg paragraph [0003]). 
In Regards to Claim 19: Amoako-Tuffour teaches a method with an internal controller (see Amoako-Tuffour Figure 1, element 38 and paragraph [0065]) but is silent to wherein the internal controller receives information from the one or more compartments that sample the environment relating to a type and/or count of bacteria surrounding the one or more compartment.
Simberg teaches devices for the detection of biomarkers in the gastrointestinal tract (see Simberg: Abstract “capsules…for the detection and isolation of biomarkers”) wherein the one or more compartments sample the environment relating to a type and/or count of bacteria surrounding the one or more compartment (see Simberg paragraphs [0074]-[0077] “testing for or detecting or measuring the presence of, or the amount of…a bacteria”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the capsule for traversing the gastrointestinal tract as taught by Amoako-Tuffour with the measuring the presence of bacteria of Simberg in order to “diagnose the presence of an infectious or exogenous agent such as a…bacteria” (see Simberg paragraph [0003]). 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Amoako-Tuffour et al. (US 2015/0011874 A1) (Amoako-Tuffour) (previously cited), in view of Aoki et al. (US 2009/0253999 A1)(Aoki)(previously cited), and further in view of Ishihara (US 9,265,409 B2)(Ishihara) and further in view of Trovato et al. (US 8,597,278 B2)(Trovato)(previously cited). 
In Regards to Claim 10: Amoako-Tuffour teaches a capsule (see Amoako-Tuffour Figure 1, element 10) for traversing the gastrointestinal tract (see Amoako-Tuffour paragraph [0005] “ingestible medical device for performing at least one of collecting samples and distributing substances within the GI tract of a body”), wherein the capsule includes a pressure sensor (see Amoako-Tuffour paragraph [0087] “used with one or more environmental sensors (e.g., an Ion-Selective Field Effect Transistors (ISFETs) for sensing pH levels, Resistive Thermal Devices (RTDs) for sensing temperature, and/or piezoelectric elements for measuring pressure, etc.)”, but is silent to wherein the pressure sensor activates compartments from the one or more compartments responsive to pressure levels inside the capsule.
Trovato teaches a capsule used for delivering a substance to a selected site in an alimentary canal of a human (see Trovato: Abstract) with a pressure mechanism wherein the pressure sensor activates compartments from the one or more compartments responsive to pressure levels inside the capsule (see Trovato: Column 6, lines 53-65). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the capsule for traversing the gastrointestinal tract as taught by Amoako-Tuffour with the pressure mechanism of Trovato in order to “dispense or release…the payload” (see Trovato: Column 6, line 53).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Amoako-Tuffour et al. (US 2015/0011874 A1) (Amoako-Tuffour) (previously cited), in view of Aoki et al. (US 2009/0253999 A1)(Aoki)(previously cited), and further in view of Ishihara (US 9,265,409 B2)(Ishihara) and  further in view of Kimchy et al. (WO 2016/193964)(Kimchy)(previously cited). 
In Regards to Claim 11: Amoako-Tuffour teaches a capsule (see Amoako-Tuffour Figure 1, element 10) for traversing the gastrointestinal tract (see Amoako-Tuffour paragraph [0005] “ingestible medical device for performing at least one of collecting samples and distributing substances within the GI tract of a body”), wherein the capsule includes electrodes on a shell of the capsule (see Amoako-Tuffour paragraph [0162] “an exterior surface of the ingestible medical device 10 may include two or more electrodes”) used for “measuring a current in the surrounding environment” (see Amoako-Tuffour paragraph [0162]) but is silent to wherein the electrodes are charged when delivering medication to induce electrophoresis.
Kimchy teaches a delivery capsule with electrodes (155) wherein the electrodes are charged when delivering medication to induce electrophoresis (see Kimchy: Page 16, paragraph 1 and Figure 1, element 155). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the capsule for traversing the gastrointestinal tract as taught by Amoako-Tuffour with the electrodes of Kimchy in order to provide “targeted, localized drug delivery for the treatment of inflammatory or other intestinal disorders” (see Kimchy: Page 16, paragraph 1, lines 2-3).
Response to Arguments
Applicant’s arguments filed 4/14/2022 have been fully considered.
Claim objections
In view of the claim amendments filed on 4/14/2022, the previous claim objections are withdrawn. However, there are new claim objections that were necessitated by the claim amendments filed on 4/14/2022. 
Prior art rejection
The applicant asserts:

    PNG
    media_image1.png
    95
    810
    media_image1.png
    Greyscale

Applicant’s arguments with respect to claims 1 and 15 have been considered but are moot in view of the new grounds of rejection that were necessitated by the claim amendments. 
Prior art rejection of the dependent claims
The rejection of the dependent claims are proper because the prior art teaches and/or suggests the features of the dependent claims as outlined above. 
Conclusion
Applicant’s amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alyssa N Potter whose telephone number is (571)272-7715. The examiner can normally be reached Monday-Thursday 7:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Alyssa N Potter/             Examiner, Art Unit 3791

/MATTHEW KREMER/             Primary Examiner, Art Unit 3791